Name: 79/559/EEC: Commission Decision of 2 May 1979 supplementing, by the addition of Spain, the list of third countries from which Member States authorize imports of bovine animals, swine and fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-06-15

 Avis juridique important|31979D055979/559/EEC: Commission Decision of 2 May 1979 supplementing, by the addition of Spain, the list of third countries from which Member States authorize imports of bovine animals, swine and fresh meat Official Journal L 147 , 15/06/1979 P. 0048 - 0048 Greek special edition: Chapter 03 Volume 25 P. 0155 ****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . COMMISSION DECISION OF 2 MAY 1979 SUPPLEMENTING , BY THE ADDITION OF SPAIN , THE LIST OF THIRD COUNTRIES FROM WHICH MEMBER STATES AUTHORIZE IMPORTS OF BOVINE ANIMALS , SWINE AND FRESH MEAT ( 79/559/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS IN ORDER TO DECIDE IN RESPECT BOTH OF THESE ANIMALS AND OF FRESH MEAT WHETHER A COUNTRY OR PART OF A COUNTRY MAY BE INCLUDED IN THE LIST , PARTICULAR ACCOUNT IS TAKEN OF THE CRITERIA SET OUT IN ARTICLE 3 ( 2 ) OF DIRECTIVE 72/462/EEC ; WHEREAS SPAIN MAY BE CONSIDERED TO SATISFY THESE CRITERIA FOR FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS ; WHEREAS IT IS NECESSARY TO SUPPLEMENT , BY THE ADDITION OF SPAIN , AND AS REGARDS THE ABOVEMENTIONED CATEGORIES OF FRESH MEAT , THE LIST REFERRED TO IN ARTICLE 3 ( 1 ) OF DIRECTIVE 72/462/EEC ADOPTED BY THE COUNCIL AND CONTAINED IN THE ANNEX TO ITS DECISION OF 21 DECEMBER 1976 DRAWING UP A LIST OF THIRD COUNTRIES FROM WHICH THE MEMBER STATES AUTHORIZE IMPORTS OF BOVINE ANIMALS , SWINE AND FRESH MEAT ; WHEREAS OTHER MEASURES CONCERNING ANIMAL HEALTH INSPECTION REMAIN TO BE TAKEN ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 WITHOUT PREJUDICE TO DIRECTIVE 72/462/EEC AND IN PARTICULAR ANY MEASURES WHICH MAY HAVE TO BE TAKEN UNDER THE PROCEDURE PROVIDED FOR IN ARTICLE 29 OF THAT DIRECTIVE , THE LIST OF COUNTRIES FROM WHICH MEMBER STATES AUTHORIZE IMPORTATION OF BOVINE ANIMALS , SWINE AND FRESH MEAT CONTAINED IN THE COUNCIL DECISION OF 21 DECEMBER 1976 SHALL BE SUPPLEMENTED BY THE ADDITION OF SPAIN AS REGARDS FRESH MEAT OF BOVINE ANIMALS , SHEEP AND GOATS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 2 MAY 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT